Dismissed and Memorandum Opinion filed April 2, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00130-CR

                     SATURNINO ARTEAGA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1985193

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to assault of a family member. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on October 9, 2014, to confinement for 20 days in the Harris County Jail.
Appellant filed notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.
Do Not Publish—Tex. R. App. P. 47.2(b).




                                         2